Title: From Thomas Jefferson to Albert Gallatin, 17 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 17. 08.
                  
                  Yours of the 16th. came to hand last night. as the lead mines do not press in point of time, I would rather they should be the subject of a conversation on my return. it is not merely a question about the terms we have to consider, but the expediency of working them. as to the Savanna revenue cutter I approve of the proposition in your letter or whatever else you may think best to be done. the regular traders to New-Orleans may be admitted to go as usual, the characters of the owners being known to be safe, and provisions & lumber being excepted. cotton perhaps may be permitted to be brought back on the consideration that it’s price in Europe is not likely to be such as that the adventurers may afford to pay all the forfietures. I presume mr Price’s application, which I inclose you, will fall under this general permission. will you be so good as to have the proper answer given him? if we change our rule of tonnage for mr Murray’s purpose, the next application will be for such a rate of tonnage as will allow them to bring back their property in the form of hay. Genl. Dearborne has occasion to send a vessel to Passamaquoddy with cannon for the batteries & perhaps provisions for the troops, and has asked me to send him a blank license. but as these licenses are not signed by me, I refer him to you for the necessary arrangements.
                  I shall sincerely lament Cuba’s falling into any hands but those of it’s present owners. Spanish America is at present in the best hands for us, & ‘chi sta bene, non si muove’ should be our motto. I salute you with affection.
                  
                     Th: Jefferson
                     
                  
               